 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis defunctness of Local 715,we find that the existing bargaining con-tract between that organization and Gulfis not a bar to a,presentdetermination of representatives:As we havenoted above,Warren'scontract is not a bar in any event.We find thatquestions affecting commerce exist concerning the rep-resentation of employees of the Employerwithin themeaning of Sec-tion 9(c) (1) and Section 2(6) and(7) of the Act.4.The followingemployeesof Gulf Oil Corporationand WarrenPetroleum Corporation constitute separate units appropriate for thepurposes of collectivebargainingwithin.the meaningof Section 9(b)of the Act :(a)Allemployees ofGulf. Oil Corporationin the McElroy pooland in the area known as "Sand Hills Pool," but excludingall clerical,administrative,technical, and plant patrol employees and supervisorsas definedin the Act.(b)All production and maintenanceemployeesof the Warren Pe-troleum CorporationWaddell Gasoline Plantlocated near Crane,Texas, but excluding all office and clerical employees,professionalemployees,technical employees, guards,and supervisors as defined, inthe Act.[Text of Direction of Elections omitted from publication.]Sea-Land Service, Inc.'andInsular Labor Organization (ILO)of Ponce, Independent,Petitioner.Case No. 24-RC-1773. June8, 1962DECISION AND DIRECTION OF ELECTIONOn September-14, 1961,2 the Petitioner duly filed the instant peti-tion under Section 9(c) of the National Labor Relations Act seekingto represent a unit comprised of the Employer's stevedoring employeesat the port of Ponce, Puerto Rico.' The Regional Director for theTwenty-fourth Region administratively dismissed this petition onSeptember 15 "inasmuch as the unit of employees for which the Peti-tioner seeks to act as representative is inappropriate for the purposesof collective bargaining."Thereafter, the Petitioner, in accordancewith Section 102.71 of the Board's Rules and Regulations, as amended,'The Employer'sname appears as amended at the bearing.Hereafter,the Employerwill be referred to as Sea-Land.2Unless otherwise indicated, all dates will refer to 1961."The unit requested by the Petitioner includes all stevedores and employees engagedin loading and unloading vessels,including truckdrivers,motor operators,checkers, gate-men, hatch tenders, mechanics, and mechanic-helpers, but excluding watchmen and super-visors as defined in the Act.137 NLRB No. 65. SEA-LAND SERVICE, INC.547filed with the Board a timely request for review of the Regional Di-rector's administrative action.By letter dated January 24, 1962, the Board granted the Petitioner'srequest for review since it raised substantial and material issues offact which could best be resolved on the basis of a hearing.Accord-ingly, the petition was reinstated and the Regional Director was di-rected to issue a notice of hearing in the proceeding.Hearings wereheld before Juan A. Sedillo, hearing officer, at Santurce, Puerto Rico,on February 1 and 12 and 13, 1962. On the latter date, the RegionalDirector, in accordance with Section 102.67(h) transferred this caseto the Board for decision.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.The Board has considered therecord and briefs in this case and hereby finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.43.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.The Petitioner, as noted previously, seeks to represent a single portunit of Sea-Land's employees engaged in stevedoring and relatedfunctions.The Intervenor, on the other hand, contends that a multi-port or islandwide unit is the only appropriate unit.The Employertook no position with respect to the appropriate unit question.The record discloses that Pan Atlantic Steamship Corporation, thepredecessor company to Sea-Land,' began to operate a trailership serv-ice between the continental United States and Puerto Rico in 1958.On July 16, 1958, Pan Atlantic granted recognition to the I.L.A., theIntervenor herein, and the parties entered into a prehire contractwhich covered the Employer's islandwide loading and unloading oper-ation for a 3-year period.During that time, Pan Atlantic's operationswere confined to the ports of San Juan and Ponce. Sea-Land's oper-ations are today likewise confined to these two ports.In the summer of 1958 Pan Atlantic also entered into hiring hallarrangements with the I.L.A. (Local 1575 represented the San Juanemployees and Local 1855, those in Ponce) establishing an exclusive re-"The International Longshoremen'sAssociation, District Council of the Ports of PuertoRico, International Longshoremen'sAssociation,AFL-CIO,hereafter referred to as theI L.A., waspermitted to intervene in this pioceeding on the basis of its colorable con-tractualinterest5Although the instant record indicatesthat Pan AtlanticSteamship Corporation be-came Sea-Land Service,Inc inApril 1960,the Board continued to acknowledge theexistence of the former corporate entity(Pan Atlantic)as of August 1961(see 132NLRB 868). 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDferral system for stevedores and warehousemen under which job pref-erence was given to I.L.A. members. The I.L.A. then filed a represen-tation petition and, following a consent election, it was certified onSeptember 5, 1958, as the collective-bargaining representative of a unitof Pan Atlantic's stevedore employees at the ports of San Juan andPonce.The aforementioned exclusive referralarrangementslater becamethe subject matter of an unfair labor practice proceeding(Pan Atlan-tic Steamship Corporation, supra)wherein the Board found on Au-gust 10, 1961, that, by maintaining and enforcing these hiring hallarrangements, Pan Atlantic and the I.L.A. violated Section 8(a) (1),(2), and (3) and 8(b) (2) and 8(b) (1) (A) of the Act, respectively.Having found that the Respondent-Employer rendered unlawful as-sistanceto the Respondent-Union, the Board ordered both the Re-spondents to cease giving effect to the unlawful hiring hallarrange-ments and ordered Pan Atlantic to cease recognizing the two I.L.A.locals until they demonstrated their majority representative statuspursuant to a Board-conducted election.'On August 29 the I.L.A. filed a petition in a companion case (24-RC-1753) seeking a unit of the Employer's stevedores at the ports ofSan Juan and Ponce, and entered into a consent-election agreementwith Sea-Land providing for an election to be held in that unit onSeptember 22.The Union de Trabajadores de Muelles, hereafter re-ferred to as the UTM, an independentlocal long associatedwith thePuerto Rican waterfront, sought to intervene on August 29 and toparticipate in the election.However, on September 13, UTM with-drew its request to intervene, apparentlybecause ithad executed anagreement with the Petitioner (I.L.A.) on September 11, wherebyI.L.A. Local 1855 was to be merged with UTM Local 1903.The Ponce employees, at that time represented by Local 1855, con-ducted a meeting on September 13 in which they voted to disaffiliatefrom the I.L.A. and to form the ILO, an independent labor organiza-tion.'As mentioned previously this newly formed labor organization efiled the instant petition on September 14 requesting a unit of theEmployer's stevedores limited to the single port of Ponce.On Sep-tember 22, while the appeal from the Regional Director's dismissal ofeAlthough both Respondents were ordered to post the customary notices for a 60-dayperiod,the parties were subsequently permitted to waive this requirement,thus con-siderably shortening the posting period.4The decision to disaffiliate from the I L A was apparentlyattributable to the fact thatthe merger of Local 1855with Local1903 of the UTM was to be consummatedwithoutthe prior approval of Local 1855'smembership.$The Intervenor contendsthat the ILOis not a "labor organization"withinthe mean-ing of Section 2(5) of the Act.However, the record indicatesthat 75percent of theemployees at Ponce participated in the formationof the ILO,and that the purpose ofthis organization is to represent the workers"with the Employer as to bargaining andother things."We find, therefore,that the ILOis a labor organization within the mean-ing of the Act.Dove Manufacturing Company,128 NLRB 778, 779. SEA-LAND SERVICE, INC.549this petition was pending, the Regional Director conducted an electionin Case No. 24-RC-1753 among the stevedoring employees at the portsof San Juan and Ponce. The tally of ballots showed that at San Juan177 votes were registered for the I.L.A., no votes were registeredagainst the I.L.A. and 12 votes were challenged.However, at Poncenone of the approximately 75 eligible voters appeared at the pollsapparently in protest of the Regional Director's dismissal of the ILO'spetition for a single-port unit.The Regional Director delayed anycertification pending the Board's resolution of the instant case.With respect to the question of the appropriateness of a single-portunit, the record further discloses that Ponce is located on the southside of Puerto Rico, 12 to 15 hours by vessel from San Juan on thenorth; that 12 percent of all the Employer's cargo passes directlythrough the Ponce port; that the Ponce stevedores are hired, fired,and paid by the Employer's Ponce personnel and subject to theirimmediate supervision; that San Juan stevedores do not work atPonce, and that minor grievances of a local nature are handled inPonce.All these factors indicate that the Ponce stevedores are aclearly identifiable group possessing a substantial degree of commoninterests and that, to the extent explicated above, Sea-Land's opera-tions at Ponce are independent from those at San Juan.Moreover, the Board has frequently been called upon to weigh therelative merits of a single versus a multiport or islandwide unit of.stevedores in Puerto Rico,' and has recognized the appropriatenessof a single port unit on numerous occasions.1° Significantly, many ofthe identical criteria upon which the Board has previously relied forapproval of single port units are also present here."We are not unmindful of the 3-year bargaining history betweenPan Atlantic, predecessor to Sea-Land, and the I.L.A. on the basis.of a multiport stevedoring unit.Clearly, however, this bargaininghistory was tainted by the fact, described above, that Pan Atlanticrendered unlawful assistance to the I.L.A. throughout the entire con-tract period.The Board itself terminated this bargaining relationshipin August 1961 by issuing a broad 8(a) (2) remedy ordering PanAtlantic to withhold recognition from the I.L.A. until it demonstrateditsmajority status pursuant to a Board-conducted election.12 Inaccordance with established precedent, we do not consider controllingthis tainted bargaining history in making the instant "appropriateunit" determination."6 See case cited inBull Insular Line,Inc,107 NLRB 674, 678 at footnote 1610 See,e g.,Bull InsularLine, Inc.,63 NLRB 154;Bull-Insular Line, Inc.,71 NLRB 38,and cf.Lykes Brothers Steamship Company, Inc,74 NLRB 55,andBull Insular Line,Inc,107 NLRB 674, 680.11See the Board's rationalein the casescited at footnote10,supra.'Seesupra.13PacificMaritime Association,110 NLRB 1647, 1651Also, cf.New Ideas, Inc.,25NLRB 265;SouthernBell Telephone and Telegraph Company,55NLRB 1058,Wilson & 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to the absence of any controlling valid multiport bar-gaining history, and the facts,supra,establishing the separate identityof the Ponce operations, the continued presence of certain otherfactors, including,inter alia,the frequent changes in union affiliation,the intraunion conflicts, and the vacillating policies of the unionsthemselves with respect to the appropriateness of single or multiportunits, illustrate that industrial relations on the Puerto Rican water-front are still in a state of flux, and that a single port bargaining unitis appropriate at this time in order to assure employees the fullestfreedom in exercising the rights guaranteed by the Act.Althoughthe factors cited by our colleagues establish that a multiport unitmight also be appropriate, they do not establish that the single-portunit sought herein is inappropriate.14On the basis of all the foregoing, and our review of the entire record,we hold, contrary to the Regional Director, that a single port unit isappropriate herein.We find, therefore, that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act: All stevedores andother employees of Sea-Land Service, Inc., at the port of Ponce,Puerto Rico, engaged in the loading and unloading of vessels, includ-ing truck-drivers, motor operators, checkers, gatemen, hatch tenders,mechanics, and mechanic helpers, but excluding watchmen and super-visors as defined in the Act.15Accordingly the case is hereby remanded to the Regional Directorfor the Twenty-fourth Region for the purpose of holding an electionin the unit found appropriate herein.Also the Regional Director ishereby directed to invalidate the aforementioned election conductedin Case No. 24-RC-1753.16[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and BR.owN, dissenting:Contrary to our colleagues, we are of the opinion that a multiportor islandwide unit is the only appropriate unit in the instant case.The record clearly reveals : (1) The Employer's operations at PonceCompany,Inc,04 NLRB 1124;PacificTelephone and Telegraph Company,80 NLRB107; and GibbsCorporatton,81 NLRB 1029.14we note,in this connection,that inPuertoRican Steamship Association,116 NLRB418, reliedon by our colleagues the Board relied heavily on the bargaining history andthe selectionof the islandwideunit in a priorelection, because of the Board's 8(a)(2)finding, notedsupra,neither of these factors is applicable here.And inThe New York dPuerto Rico Steamship Company,et at.,81 NLRB 1034,also cited by our colleagues, thepartieshad agreedon thescope of the unit15The parties were not in disputeas to theinclusion or exclusion of any of the above-listed employee classifications16 TheIntervenorcontendsthat since the two-portelection has already been conducted,Section 9(c) (3) precludesthe Boardfrom conducting another electionwithin 1 year.However,sincethe Boardhas invalidatedthe priorelection,itmay now directanotherelectionwithout contravening Section 9(c) (3)'s proscription.CfCrownUpholsteringCo , 110 NLRB 22. THE GREAT WESTERN SUGAR COMPANY551and San Juan are centralized and integrated; 11 (2) similar terms andconditions of employment prevail at both ports; 18 and (3) for manyyears collective bargaining for the longshore employees throughoutPuerto Rico has been carried out, in general, on an islandwidebasis.19The Board, as recently as 1956, thoroughly reexamined its "appro-priate unit" policy with respect to stevedoring employees on the PuertoRico waterfront in thePuerto Rican Steamship Associationcase2°There, after indicating that the established pattern of islandwidebargaining has had a salutary effect, the Board dismissed a petitionfor a Ponce unit of stevedores on the ground that a single-port unitwas inappropriate.On the record before us, we are unable to perceiveany cogent reason for departing from the views expressed in thePuerto Rican Steamship Associationdecision.Thus, even without considering the bargaining history between PanAtlantic and the I.L.A., we believe that a multiport unit is the onlyappropriate one in this case.Accordingly, we would affirm theRegional Director's dismissal of the instant petition and direct himto certify the results of the election previously conducted in Case No.24-RC-1753.17Thus, the Employer'sPuerto Rican operation is centralized under thi control of adistrict manager in San Juan,the Company's principaloffice isin San Juanwhere clericaland payroll records forthe Ponceemployees are maintained,finalsettlement of grievance'and labor disputestakesplace in SanJuan, the Company's major policydecisions areformulated in Newark,New Jersey,and then passedon to the San Juan office whichcompletely supervises operations in Ponce,the stevedoring superintendentfrom San Juanalso supervises the overallloading and unloading of shipsat Ponce, the loadingplans forall Ponceport calls are made at San Juan, and allshipsdestinedfor Poncemake a priorstop at San JuanMoreover, thereis someinterchange of employees,for example, about25 stevedoresfrom Ponce worked atSan Juanon approximately7 occasionslast yearduring whichtime they weresupervisedby San Juanpersonnel18The employeesat both portsare subject to similarrates of pay, and enjoysimilarbenefits,privileges,and general working conditionsLikewise, the skills they exerciseand the dutiesthey performare similar19Thus,the record disclosesthat the PuertoRican SteamshipAssociation, a multi-employer bargainingassociation of which Sea-Land isnot amember, has bargained sincethe mid-1950's on the basis of islandwide unitsand that thecompanies which comprisethis association handle 85 percent of the sea freight coming into and leaving all theportson the islandofPuertoRicoMoreover,numerous other nonmember steamshipcompanieshave bargainedon the basis of islandwide or multiport units in the past andcontinue to do so today.20 116 NLRB 418Also,ofThe New York and Puerto Rico Steamship Company, supi aThe Great Western Sugar CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America,Petitioner.Case No. 17-RC-341541. June 8, 1962AMENDED DECISION AND DIRECTIONOn August 10, 1961, theBoard issued a Decision and Direction ofElection 1 in the above-entitled case.On August 31, 1961, the Inter-1132 NLRB 936.137 NLRB No. 73.